Citation Nr: 0428681	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for discogenic disease at 
L4-5 (claimed as a back condition).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION


The veteran had active service from August 1968 to September 
1976 and from September 1986 to February 1992.

This appeal arises from a September 2001 rating decision by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for discogenic disease at L4-5 (claimed as back 
condition).

In March 2004, the veteran testified at a Travel Board 
Hearing before the undersigned.


FINDING OF FACT

The veteran does not have discogenic disease related to his 
military service.


CONCLUSION OF LAW

The veteran's discogenic disease was not incurred or 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2001 decision that the 
criteria for entitlement to service connection for discogenic 
disease at L4-5 had not been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In February 2001, the veteran received notice of the VCAA and 
a description of what the evidence must show to establish 
entitlement to service connection.  Finally, the veteran 
received a statement of the case which further described the 
standard for adjudicating his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letter, and SOC sent 
to the appellant notified him of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in September 
2001, after the veteran received VCAA notice in February 
2001.   The RO's February 2001 letter also notified the 
veteran of VA's duty to develop his claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"such things as medical records, employment records, or 
records from other Federal agencies" and "evidence 
necessary to support your claim."  Furthermore, the notice 
asked the veteran to "tell [VA] about any additional 
information or evidence that you want [VA] to try to get for 
you."  This VCAA notice, combined with the statements of the 
case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded a VA examination 
covering the disability in issue.  Therefore, a remand for an 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Service Connection

The veteran argues that service connection is warranted for 
discogenic disease at L-4-5.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records show no complaints or 
findings relative to a low back disability.

The first contemporaneous reference to back problems in the 
claims file was a notation of an incidental spina bifida 
defect at the L5 level in a June 1992 radiology report.  In 
February 1995, the veteran complained of epigastric pain 
radiating into his back.  The first diagnosis of a disc 
problem came in April 1998, six years after separation from 
service.  The radiology report from the Long Beach VA Medical 
Center stated that the veteran had moderate degenerative disc 
disease at L4-5.  X-rays showed a moderate narrowing of the 
L4-5 disc space with marked subchondral sclerosis and 
osteophytes.  There are also records of complaints of chronic 
low back pain in October 1998 and treatment with Tylenol 3.  
In a September 2000 radiology report from Redondo Imaging, 
reference was made to mild splinting on the right side of the 
spine and severe discogenic disease at the L4-5 level.  There 
was also some mild narrowing at L5-S1.  The doctor's 
impression was sacralized L5 and severe discogenic disease at 
l4-5.  

In January 2001, a doctor from the Harriman Jones Medical 
Group submitted a statement showing diagnosis for lumbar 
discogenic disease.  In addition, the doctor noted that the 
veteran's disability was probably incurred in the Army.  In 
March 2001, and December 2002, VA treatment records showed 
the veteran complained of chronic lower back pain.
 
In March 2001, the veteran was scheduled for a VA examination 
with an outside consultant.  The examiner reported that the 
veteran began experiencing back pain in 1991 while serving in 
the Gulf War.  He was sometimes unable to perform the 
activities of daily living.  The examiner found that the 
veteran had painful motion in all directions and range of 
motion of the lumbar spine was limited.  The examiner did not 
offer an opinion as to whether the veteran's back problem was 
related to his service.

The veteran testified in a Travel Board Hearing before the 
undersigned in March 2004.  He reported that his back pain 
began during the Gulf War.  After separation, he underwent an 
umbilical hernia operation but he was given Tylenol 3 with 
codeine for the back pain.  

Taking the foregoing into consideration, the veteran's claim 
for service connection for discogenic disease must be denied.  
The veteran's service medical records do not indicate 
complaints, injury, or treatment for discogenic disease at 
L4-L5.  Although there are nexus opinions relating the 
veteran's disability to service, the Board finds the January 
and March 2001 opinions unpersuasive because there is no 
indication that the examiner reviewed the veteran's claims 
file and there was no rationale offered in support of the 
opinion.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In this case, there is no factual predicate to support the 
medical opinion as there is no objective documentation of in-
service back injury or pathology and no complaints of lower 
back pain until at least six years after service.  

Moreover, the Board has considered the veteran's written and 
hearing testimony submitted in support of his argument that 
he has discogenic disease that should be service-connected.  
The veteran's statements are not competent evidence of a 
nexus between the claimed condition and his service, or a 
service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
while there are medical records on file concerning the 
veteran's treatment after service, the absence of any 
reference to low back disability speaks loudly and 
persuasively in contradiction of the veteran's testimony.  
Accordingly, the veteran's claim must be denied.   

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for discogenic disease at the L4-5 level 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



